Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 1 of
31

 

Exhibit 10.1

 

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION (DAYTON)

 

DAVID SLONE, et al.,

   )   

Consolidated Case No. 1:03cv211

     )     

Plaintiffs,

   )   

Judge Thomas M. Rose

     )     

vs.

   )           )     

FIFTH THIRD BANCORP, et al.,

   )           )     

Defendants

   )           )     

 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement (the “Stipulation”) is submitted
pursuant to Rule 23 of the Federal Rules of Civil Procedure. Subject to the
approval of the Court, this Stipulation is entered into among Lead Plaintiff
Carpenters Pension Trust for Southern California and named plaintiffs David
Slone, City of Sterling Heights General Retirement System, City of St. Clair
Shores Police and Fire Retirement System, City of Westland Police and Fire
Retirement System, and City of Sterling Heights Police and Fire Retirement
System (collectively, “Plaintiffs”) on behalf of themselves and the Class (as
hereinafter defined) and Defendants Fifth Third Bancorp (“Fifth Third”) and
George A. Schaefer, Jr., Neal E. Arnold, and David J. DeBrunner (collectively,
the “Individual Defendants”) (Fifth Third and the Individual Defendants are also
collectively referred to as the “Fifth Third Defendants”) and Deloitte & Touche
LLP (“Deloitte”), Fifth Third’s outside auditor during the Class Period (the
Fifth Third Defendants and Deloitte are collectively referred to hereinafter as
the “Defendants”), by and through their respective counsel.



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 2 of
31

 

WHEREAS:

 

A.      On April 2, 2001, Fifth Third Bancorp (“Fifth Third”) acquired Old Kent
Financial Corporation (“Old Kent”) in a stock-for-stock transaction valued at
$5.5 billion. On September 24, 2001, Fifth Third announced in a press release
that it had successfully converted all of Old Kent’s full-service banking
centers and 1.2 million accounts to Fifth Third’s operating system.

 

B.      In the third quarter, 2002, Fifth Third identified a reconciliation
error in its treasury department’s investment portfolio. Specifically, while
implementing a new accounting system, Fifth Third realized that funds received
related to a securitization transaction that allegedly should have been applied
against a mortgage receivable account had instead been offset against other
treasury items in the treasury clearing account. When this problem was
rectified, it left a possible deficit in the treasury department’s clearing
account of approximately $82 million pre-tax ($54 million after-tax)
(hereinafter the “Treasury Impairment”).

 

C.      On September 10, 2002, Fifth Third filed a Form 8-K with the SEC
disclosing the Treasury Impairment and announcing that it would set up an
impairment reserve, for which Fifth Third would recognize an after-tax expense
of $54 million. Fifth Third also announced that it was “devoting significant
effort and resources in the continuation of this review, including third party
expertise, and will adjust the impairment reserve in the future” if it recovered
any of the impaired funds.

 

D.      On December 10, 2002, Fifth Third filed another Form 8-K, updating the
public about Fifth Third’s investigation into the Treasury Impairment. The 8-K
explained that “[b]ased on the reviews completed to date by Fifth Third and
independent third party experts, management has concluded that there is no
significant or further financial exposure in excess of the amount charged-off in
the third quarter and prior period financial statements are unaffected by these
treasury reconciling items.”

 

2



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 3 of
31

 

E.      As a result of the Treasury Impairment, the United States Securities and
Exchange Commission (“SEC”), the Federal Reserve Bank of Cleveland (“Federal
Reserve”), and the Ohio Department of Commerce’s Division of Financial
Institutions (“ODC”) launched informal investigations into the circumstances
surrounding the Treasury Impairment, and more generally, into the adequacy of
Fifth Third’s overall financial controls. Fifth Third announced these
investigations in its November 14, 2002 Form 10-Q.

 

F.      On January 31, 2003, Fifth Third announced in a Form 8-K that the
Federal Reserve and ODC would likely take formal action against Fifth Third.

 

G.      The Federal Reserve’s and ODC’s investigation culminated in a “Written
Agreement” with Fifth Third, entered into on March 26, 2003. In the Written
Agreement, Fifth Third agreed to take certain “steps to enhance and improve its
risk management, internal controls, financial accounting, audit, and information
technology functions, as well as its management and corporate governance
policies and procedures.”

 

H.      Beginning on March 25, 2003, eight class actions alleging violations of
federal securities laws – Slone v. Fifth Third Bancorp, et al., Case No.
C-1-03-211; Roseman v. Fifth Third Bancorp, et al., Case No. C-1-03-228; Ferrari
v. Fifth Third Bancorp, et al., Case No. C-1-03-233; Herr v. Fifth Third
Bancorp, et al., Case No. C-1-03-255; Townsend v. Fifth Third Bancorp, et al.,
Case No. C-1-03-264; German v. Fifth Third Bancorp, et al., Case No. C-1-03-297;
Sadowsky v. Fifth Third Bancorp, et al., Case No. C-1-03-331; and Hyde v. Fifth
Third Bancorp, et al., Case No. C-3-03-211 – were filed in this court and were
subsequently consolidated in this litigation and are hereinafter referred to as
the “Action”;

 

I.      On April 30, 2003, the Individual Defendants filed a motion to dismiss
the complaints filed in the eight class actions. On May 1, 2003, Fifth Third
filed a motion to dismiss the complaints filed in the eight class actions. On
May 27, 2003, Plaintiff Slone

 

3



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 4 of
31

 

moved to strike, or in the alternative stay, the Fifth Third Defendants’ motions
to dismiss, without prejudice, as premature and untimely until a lead plaintiff
is appointed, a consolidated amended complaint is filed, and an appropriate
schedule is established, all as required by the Private Securities Litigation
Reform Act of 1995 (the “PSLRA”). On June 17, 2003, the Individual Defendants
filed a motion to enforce the “automatic stay and other proceedings” provided
for in the PSLRA. On June 23, 2003, Plaintiff Slone moved to indefinitely extend
the time to respond to the motions to dismiss. On June 24, 2003, Plaintiff Slone
moved to stay the Fifth Third Defendants’ motions to dismiss indefinitely. On
June 26, 2003, Fifth Third filed a motion to enforce the “automatic stay and
other proceedings” provided for in the PSLRA. The Court, by Order dated
October 22, 2003, granted Plaintiff Slone’s motion to strike “based upon the
need for judicial economy and based upon the procedures established in the PSLRA
and the implementation thereof by the courts.” The Court struck the Fifth Third
Defendants’ motions to dismiss without prejudice subject to being re-filed at an
appropriate time, either after an amended complaint is filed or after the time
given to file an amended complaint has expired;

 

J.      On June 15, 2004, the Court entered an order appointing Carpenters
Pension Trust for Southern California as lead plaintiff and approved its choice
of Milberg Weiss Bershad & Schulman LLP as lead counsel;

 

K.      On August 16, 2004, the Plaintiffs filed their Consolidated Amended
Class Action Complaint dated August 16, 2004 (the “Complaint”). In the
Complaint, Plaintiffs alleged that Defendants committed securities fraud by
making material misrepresentations or omissions about several topics, including
issues concerning the Old Kent acquisition, the Treasury Impairment, Fifth
Third’s internal controls, the federal and state governments’ investigations
into the Treasury Impairment and Fifth Third’s internal controls, the Written
Agreement, and

 

4



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 5 of
31

 

Fifth Third’s financial condition. Specifically, Plaintiffs alleged that
Defendants made material misrepresentations or omissions in the following
documents: (1) a September 24, 2001 press release announcing the completion of
the Old Kent conversion; (2) an October 16, 2001 press release announcing Fifth
Third’s third quarter, 2001 earnings; (3) Fifth Third’s November 14, 2001 Form
10-Q; (4) a January 15, 2002 press release announcing Fifth Third’s fourth
quarter, 2001 earnings; (5) Fifth Third’s 2001 Annual Report; (6) Fifth Third’s
March 12, 2002 Form 10-K; (7) Fifth Third’s proxy statement for the March 19,
2002 Annual Shareholders Meeting; (8) an April 16, 2002 press release announcing
Fifth Third’s first quarter, 2002 earnings; (9) a July 16, 2002 press release
announcing Fifth Third’s second quarter, 2002 earnings; (10) Fifth Third’s
September 10, 2002 Form 8-K; (11) an October 15, 2002 press release announcing
Fifth Third’s third quarter, 2002 earnings; (12) Fifth Third’s November 14, 2002
Form 10-Q; and (13) Fifth Third’s December 10, 2002 Form 8-K (collectively the
“Public Statements”). Plaintiffs alleged that Defendants violated Section 10(b)
of the Securities and Exchange Act of 1934 (the “1934 Act”) and SEC Rule 10b-5
by making material misrepresentations and omissions in the Public Statements.
Plaintiffs also alleged that under Section 20 of the 1934 Act, the Individual
Defendants were personally liable for the alleged violations of Section 10(b)
and Rule 10b-5. Plaintiffs later made related allegations against Deloitte &
Touche. Defendants deny the claims alleged in the Complaint.

 

L.      The Complaint further alleges that Plaintiffs and other Class members
purchased the common stock of Fifth Third during the Class Period at prices
artificially inflated as a result of the Defendants’ dissemination of materially
false and misleading statements regarding Fifth Third in violation of Sections
10(b) and 20(a) of the Securities Exchange Act of 1934, and Rule 10b-5
promulgated thereunder;

 

5



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 6 of
31

 

M.      On October 18, 2004, the Defendants filed motions to dismiss the
Complaint on the grounds that Plaintiffs (1) failed to adequately allege
scienter under Section 10(b) and Rule 10b-5, (2) failed to adequately allege any
misleading statements, and (3) failed to adequately allege loss causation. While
that motion to dismiss was pending, the parties began discussing settlement. The
parties eventually postponed completing briefing on the motions in order to
further settlement negotiations. During the pendency of these motions, this
Settlement was reached;

 

N.      The Defendants deny any wrongdoing whatsoever and this Stipulation shall
in no event be construed or deemed to be evidence of or an admission or
concession on the part of any Defendant with respect to any claim or of any
fault or liability or wrongdoing or damage whatsoever, or any infirmity in the
defenses that the Defendants have asserted. The parties to this Stipulation
recognize, however, that the litigation has been filed by Plaintiffs and
defended by Defendants in good faith and consistent with Federal Rule of Civil
Procedure 11, that the litigation is being voluntarily settled after advice of
counsel, and that the terms of the settlement are fair, adequate, and
reasonable. This Stipulation shall not be construed or deemed to be a concession
by any Plaintiff of any infirmity in the claims asserted in the Action;

 

O.      Plaintiffs’ Lead Counsel have conducted an investigation relating to the
claims and the underlying events and transactions alleged in the Complaint.
Plaintiffs’ Lead Counsel have analyzed the evidence adduced during their
pretrial investigation and have researched the applicable law with respect to
the claims of Plaintiffs and the Class against the Defendants and the potential
defenses thereto;

 

P.      Plaintiffs, by their counsel, have conducted discussions and arms’
length negotiations with counsel for Defendants with respect to a compromise and
settlement of the Action with a view to settling the issues in dispute and
achieving the best relief possible consistent with the interests of the Class;
and

 

6



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 7 of
31

 

Q.      Based upon their pre-filing and pre-trial investigation, as set forth
above, Plaintiffs’ Lead Counsel have concluded that the terms and conditions of
this Stipulation are fair, reasonable, and adequate to Plaintiffs and the Class,
and in their best interests, and have agreed to settle the claims raised in the
Action pursuant to the terms and provisions of this Stipulation, after
considering, inter alia, (a) the substantial benefits that Plaintiffs and the
members of the Class will receive from settlement of the Action, (b) the
attendant risks of litigation, and (c) the desirability of permitting the
Settlement to be consummated as provided by the terms of this Stipulation.

 

NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the parties to
this Stipulation, through their respective attorneys, subject to approval of the
Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, in
consideration of the benefits flowing to the parties hereto from the Settlement,
that all Settled Claims (as defined below) as against the Released Parties (as
defined below) and all Settled Defendants’ Claims (as defined below) shall be
compromised, settled, released and dismissed with prejudice, upon and subject to
the following terms and conditions:

 

CERTAIN DEFINITIONS

 

1.      As used in this Stipulation, the following terms shall have the
following meanings:

 

(a)       “Authorized Claimant” means a Class Member who submits a timely and
valid Proof of Claim form to the Claims Administrator.

 

(b)      “Cash Settlement Fund Amount” means the amount specified in paragraph 4
hereof.

 

(c)      “Claims Administrator” means the firm of The Garden City Group, Inc.
which shall administer the Settlement.

 

7



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 8 of
31

 

(d)      “Class” and “Class Members” mean, for the purposes of this Settlement
only, all persons or entities who purchased the common stock of Fifth Third
Bancorp during the period September 24, 2001 through and including January 31,
2003. Excluded from the Class are the Defendants, Fifth Third’s predecessors,
successors, parents, and subsidiaries, the officers and directors of Fifth
Third, the partners of Deloitte & Touche LLP, and members of each of their
immediate families and their legal representatives, heirs or assigns and any
entity in which any Defendant has, have or had a controlling interest during the
Class Period. Also excluded from the Class are any putative Class Members who
exclude themselves by filing a request for exclusion in accordance with the
requirements set forth in the Notice.

 

(e)       “Class Period” means, for the purposes of this Settlement only, the
period of time from September 24, 2001 through and including January 31, 2003.

 

(f)      “Defendants” means the Fifth Third Defendants and Deloitte.

 

(g)      “Defendants’ Counsel” means the law firms of Keating, Muething &
Klekamp PLL and Waite, Schneider, Bayless & Chesley Co., L.P.A. for Defendant
Fifth Third, the law firm of Vorys, Sater, Seymour and Pease LLP for the
Individual Defendants, and the law firms of Bieser, Greer & Landis LLP and
Sidley Austin Brown & Wood LLP for Defendant Deloitte.

 

(h)      “Effective Date” means the date when all the following shall have
occurred: (a) entry by the court of an Order approving the Settlement, following
notice to the Class and a hearing, as prescribed by Rule 23 of the Federal Rules
of Civil Procedure; and (b) entry by the Court of an Order and Final Judgment,
substantially in the form set forth in Exhibit B annexed hereto, and the
expiration of any time for appeal or review of such Order and Final Judgment,
or, if any appeal is filed and not dismissed, after such Order and Final
Judgment is upheld on appeal in all material respects and is no longer subject
to review upon appeal or

 

8



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 9 of
31

 

review by writ of certiorari, or, in the event that the Court enters an order
and final judgment in a form other than that provided above (“Alternative
Judgment”) and none of the parties hereto elects to terminate this Settlement,
the date that such Alternative Judgment becomes final and no longer subject to
appeal or review.

 

(i)      “Gross Settlement Fund Amount” means the Cash Settlement Fund Amount
plus any income or interest earned thereon.

 

(j)      “Individual Defendants” means George A. Schaefer, Jr., Neal E. Arnold,
and David J. DeBrunner.

 

(k)      “Net Settlement Fund Amount” has the meaning defined in paragraph 5
hereof.

 

(l)      “Notice” means the Notice of Pendency of Class Action and Proposed
Settlement, Settlement Fairness Hearing and Motion for Attorneys’ Fees and
Reimbursement of Expenses, which is to be sent to members of the Class
substantially in the form attached hereto as Exhibit 1 to Exhibit A.

 

(m)      “Order and Final Judgment” means the proposed order to be entered
approving the Settlement substantially in the form attached hereto as Exhibit B.

 

(n)      “Preliminary Approval Order” means the proposed order preliminarily
approving the Settlement and directing notice thereof to the Class substantially
in the form attached hereto as Exhibit A.

 

(o)      “Plaintiffs’ Counsel” means Plaintiffs’ Lead Counsel and all other
counsel representing Plaintiffs in the Action.

 

(p)      “Plaintiffs’ Lead Counsel” means the law firm of Milberg Weiss Bershad
& Schulman LLP.

 

9



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 10 of
31

 

(q)      “Proof of Claim” means the proof of claim and release form to be sent
to members of the Class substantially in the form attached hereto as Exhibit 2
to Exhibit A.

 

(r)      “Publication Notice” means the summary notice of proposed Settlement
and hearing for publication substantially in the form attached as Exhibit 3 to
Exhibit A.

 

(s)      “Released Parties” means any and all of the Defendants, Deloitte &
Touche LLP, Deloitte & Touche USA LLP, Deloitte Tax LLP, Deloitte Consulting LLP
(successor to Deloitte Consulting Holding LLC), Deloitte Consulting (Nevada)
LLC, Deloitte Consulting L.P., Deloitte Consulting (US) LLC, Deloitte Consulting
(Holding Sub), Deloitte Touche Tohmatsu (“DTT”) and any member firms of DTT, and
any of their past, present, and future direct or indirect parent companies,
subsidiaries, subcontractors, divisions, affiliates, predecessors, successors,
partners, principals, members, directors, officers, managers, attorneys,
administrators, auditors, investment advisors, trusts, trustees, fiduciaries,
employee benefit plan fiduciaries and trustees, accountants, employees,
stockholders, owners, agents, subrogees, insurers, servants, representatives,
heirs, executors, administrators, personal representatives, legal
representatives, transferees and assigns, and successors in interest of assigns,
and any person, firm, trust, corporation, entity, officer, directive or other
individual or entity in which any Defendant has a controlling interest or which
is related to any of the Defendants, jointly and /or severally.

 

(t)      “Settled Claims” means any and all manner of actions, causes of
actions, rights, suits, obligations, claims, debts, demands, agreements,
promises, liabilities, controversies, costs, expenses, and attorneys’ fees
whatsoever, whether in law or in equity and whether based on any federal law,
state law, local law, statutory law, common law, foreign law right of action, or
any other law, rule or regulation, whether fixed or contingent, foreseen or
unforeseen, matured or unmatured, known or Unknown, accrued or not accrued which
each

 

10



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 11 of
31

 

Plaintiff and Class Member, or any of them, ever had, now have, or can have,
either individually, or as a member of a class, against the Released Parties, or
any of them, which (a) in any way relate to the purchase of the common stock of
Fifth Third Bancorp during the Class Period and (b) which are for, based on, by
reason of, or arising at law or in equity from or in any way relating to the
conduct alleged in the Complaint or which could have been brought in any other
forum, including, but not limited to (i) claims that have been asserted in this
Action by or on behalf of Class Members or any of them against any of the
Released Parties; (ii) claims which relate directly or indirectly to any of the
facts, transactions, events, facts, occurrences, acts or omissions mentioned or
referred to in the Complaint or other matters set forth, alleged, embraced or
otherwise referred to in the Complaint, (iii) claims which relate directly or
indirectly to the Public Statements, Fifth Third’s acquisition of Old Kent, the
Treasury Impairment, Fifth Third’s internal controls, the federal and state
governments’ investigations into the Treasury Impairment and Fifth Third’s
internal controls, the Written Agreement, and Fifth Third’s financial condition,
and/or (iv) claims arising out of the prosecution or defense of the Action,
including, but not limited to, claims related to the execution of, and entry
into, this Stipulation, such as but not limited to, claims for fraud in the
inducement, negligent, misrepresentation, or fraud.

 

(u)      “Settled Defendants’ Claims” means any and all claims, rights or causes
of action or liabilities whatsoever, whether based on federal, state, local,
statutory, or common law or any other law, rule, or regulation, including both
known claims and Unknown Claims, that could have been asserted in the Action or
any forum by the Defendants or any of them, or the successors and assigns of any
of them against any of the Plaintiffs, Class members or their attorneys, arising
out of or relating in any way to the institution or prosecution of the Action
(except for claims to enforce the Settlement).

 

11



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 12 of
31

 

(v)      “Settlement” means the settlement contemplated by this Stipulation.

 

(w)      “Unknown Claims” means any and all Settled Claims which any Plaintiff
or Class Member does not know or suspect to exist in his, her or its favor at
the time of the release of the Released Parties, and any Settled Defendants’
Claims which any Defendant does not know or suspect to exist in his, her or its
favor, which if known by him, her or it might have affected his, her or its
decision(s) with respect to the Settlement. With respect to any and all Settled
Claims and Settled Defendants’ Claims, the parties stipulate and agree that upon
the Effective Date, the Plaintiffs and Defendants shall expressly waive, and
each Class Member shall be deemed to have waived and by operation of the
Judgment shall have waived, the provisions, rights and benefits of California
Civil Code §1542, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Plaintiffs and Defendants shall expressly waive, and each of the Class Members
shall be deemed to have waived and by operation of the Judgment shall have
waived, any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States, or principle of common law, that is
similar, comparable or equivalent to California Civil Code §1542. Plaintiffs,
Defendants, and Class Members may hereafter discover facts in addition to or
different from those that any of them now knows or believes to be true with
respect to the subject matter of the Settled Claims, but each Plaintiff and
Defendant shall expressly have, and each Class Member shall be deemed to have
and by operation of the Judgment shall have, fully, finally, and forever settled
and released any and all Settled Claims and Defendants’ Settled Claims, known or
unknown, suspected or unsuspected, contingent or

 

12



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 13 of
31

 

non-contingent, whether or not concealed or hidden, that now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct that is
negligent, reckless, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts. Plaintiffs and Defendants acknowledge, and
Class Members by operation of law shall be deemed to have acknowledged, that the
inclusion of “Unknown Claims” in the definition of Settled Claims and Settled
Defendants’ Claims was separately bargained for and was a key element of the
Settlement.

 

SCOPE AND EFFECT OF SETTLEMENT

 

2.      The obligations incurred pursuant to this Stipulation shall be in full
and final disposition of the Action and any and all Settled Claims as against
all Released Parties and any and all Settled Defendants’ Claims.

 

3.      (a)      Upon the Effective Date of this Stipulation, Plaintiffs and
Class Members on behalf of themselves and in the case of individuals who are
Class Members their heirs, executors, administrators, successors and assigns,
and in the case of the legal entities other than individuals who are Class
members, their predecessors, successors, and assigns, shall fully and finally
release and shall permanently and forever be enjoined from commencing or
prosecuting each and every Settled Claim against any of the Released Parties.

 

(b)      Upon the Effective Date of this Settlement, each of the Defendants, on
behalf of themselves and the Released Parties, shall release and forever
discharge each and every of the Settled Defendants’ Claims, and shall forever be
enjoined from prosecuting the Settled Defendants’ Claims.

 

13



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 14 of
31

 

THE SETTLEMENT CONSIDERATION

 

4.      Within thirty (30) days of entry of a Preliminary Approval Order by the
District Court, the Fifth Third Defendants shall pay or cause to be paid Sixteen
Million Seven Hundred Dollars ($16,700,000) in cash (the “Fifth Third Settlement
Fund Amount”) into escrow for the benefit of Plaintiffs and the Class. Within
thirty (30) days of entry of a Preliminary Approval Order by the District Court,
Deloitte shall pay or cause to be paid Three Hundred Thousand ($300,000) in cash
(the “Deloitte Settlement Fund Amount”) into escrow for the benefit of
Plaintiffs and the Class. The Fifth Third Settlement Fund Amount and the
Deloitte Settlement Fund Amount shall be the “Settlement Fund Amount.” The
Settlement Fund Amount and any income or interest earned thereon shall be the
“Gross Settlement Fund Amount.” The payments described in this paragraph are the
only payments that any of the Defendants shall be required to make or cause to
be made in connection with the Stipulation.

 

5.      (a)      The Gross Settlement Fund Amount, net of any Taxes (as defined
below) on the income thereof, shall be used to pay (i) the Notice and
Administration Costs referred to in paragraph 7 hereof, (ii) any attorneys’ fee
and expense award referred to in paragraph 8 hereof, and (iii) the remaining
administration expenses referred to in paragraph 9 hereof. The balance of the
Gross Settlement Fund Amount after the above payments shall be the “Net
Settlement Fund Amount.” The Net Settlement Amount shall be distributed to the
Authorized Claimants as provided in paragraphs 10-12 hereof. Any sums required
to be held in escrow hereunder prior to the Effective Date shall be held by
Plaintiffs’ Lead Counsel as Escrow Agent for the Settlement Amount. All funds
held by the Escrow Agent shall be deemed to be in the custody of the Court and
shall remain subject to the jurisdiction of the Court until such time as the
funds shall be distributed or returned to the persons paying the same pursuant
to this Stipulation and/or further order of the Court. The Escrow Agent shall
invest any funds in

 

14



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 15 of
31

 

excess of $100,000 in short term United States Agency or Treasury Securities (or
a mutual fund invested solely in such instruments), and shall collect and
reinvest all interest accrued thereon. Any funds held in escrow in an amount of
less than $100,000 may be held in a bank account insured by the FDIC. The
parties hereto agree that the Gross Settlement Fund Amount is intended to be a
Qualified Settlement Fund within the meaning of Treasury Regulation §1.468B-1
and that the Escrow Agent, as administrator of the Gross Settlement Fund Amount
within the meaning of Treasury Regulation §1.468B-2(k)(3), shall be responsible
for filing tax returns for the Gross Settlement Fund Amount and paying from the
Gross Settlement Fund Amount any Taxes owed with respect to the Gross Settlement
Amount. The parties hereto agree that the Gross Settlement Fund Amount shall be
treated as a Qualified Settlement Fund from the earliest date possible, and
agree to any relation-back election required to treat the Gross Settlement Fund
Amount as a Qualified Settlement Fund from the earliest date possible. Counsel
for Defendants agree to provide promptly to the Escrow Agent the statement
described in Treasury Regulation § 1.468B-3(e).

 

(b)      All (i) taxes on the income of the Gross Settlement Amount and
(ii) expenses and costs incurred in connection with the taxation of the Gross
Settlement Amount (including, without limitation, the reasonable fees and
expenses of tax attorneys and accountants) (collectively “Taxes”) shall be paid
out of the Gross Settlement Fund Amount, shall be considered to be a cost of
administration of the Settlement and shall be timely paid by the Escrow Agent
without prior Order of the Court.

 

ADMINISTRATION

 

6.      The Claims Administrator shall administer the Settlement subject to the
jurisdiction of the Court. Except as stated in paragraph 14 hereof, Defendants
shall have no responsibility for the administration of the Settlement and shall
have no liability to the Class in connection

 

15



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 16 of
31

 

with such administration. Defendants’ Counsel shall cooperate in the
administration of the Settlement to the extent reasonably necessary to
effectuate its terms, including providing without charge all reasonable
information accessible from Fifth Third’s transfer records concerning the
identity of Class Members and their transactions.

 

7.      Plaintiffs’ Lead Counsel may pay from the Gross Settlement Fund Amount,
without further approval from the Defendants or the Court, the reasonable costs
and expenses associated with identifying members of the Class and effecting mail
Notice and Publication Notice to the Class, including without limitation, the
actual costs of publication, printing and mailing the Notice, reimbursements to
nominee owners for forwarding the Notice and Proof of Claim to their beneficial
owners, and the administrative expenses incurred and fees charged by the Claims
Administrator in connection with providing notice and processing the submitted
claims.

 

ATTORNEYS’ FEES AND EXPENSES

 

8.      Plaintiffs’ Lead Counsel will apply to the Court for an award from the
Gross Settlement Fund Amount of attorneys’ fees and reimbursement of expenses.
Such amounts as are awarded by the Court shall be payable from the Gross
Settlement Fund Amount to Plaintiffs’ Lead Counsel immediately upon award,
notwithstanding the existence of any timely filed objections thereto, or
potential for appeal therefrom, or collateral attack on the settlement or any
part thereof, subject to Plaintiffs’ Lead Counsel’s obligation to promptly
refund or repay to the Gross Settlement Fund Amount such fee and expense award,
plus accrued interest at the same net rate as is earned by the Gross Settlement
Fund Amount, if and to the extent when, (i) the Settlement is terminated or
fails to become effective for any reason or (ii) as a result of any appeal
and/or further proceedings on remand, or successful collateral attack, the fee
or cost award is reduced or reversed.

 

16



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 17 of
31

 

ADMINISTRATION EXPENSES

 

9.      Plaintiffs’ Counsel will apply to the Court, on notice to Defendants’
Counsel, for a distribution order (the “Distribution Order”) approving the
Claims Administrator’s administrative determinations concerning the acceptance
and rejection of the claims submitted herein and approving any fees and expenses
not previously applied for, including the fees and expenses Plaintiffs’ Lead
Counsel incur exclusively in connection with administration of the Settlement,
including but not limited to the fees and expenses of the Claims Administrator
and a tax accountant and, if the Effective Date has occurred, directing payment
of the Net Settlement Fund Amount to Authorized Claimants.

 

DISTRIBUTION TO AUTHORIZED CLAIMANTS

 

10.    The Claims Administrator shall determine each Authorized Claimant’s pro
rata share of the Net Settlement Fund Amount based upon each Authorized
Claimant’s Recognized Claim (as defined in the “Plan of Allocation” described in
the Notice, or in such other plan of allocation as the Court approves).

 

11.    The Plan of Allocation proposed in the Notice is not a necessary term of
this Stipulation and it is not a condition of this Stipulation that any
particular Plan of Allocation be approved.

 

12.    Each Authorized Claimant shall be allocated a pro rata share of the Net
Settlement Fund Amount based on his or her Recognized Claim compared to the
total Recognized Claims of all accepted claimants. This is not a claims- made
settlement. The Defendants shall not be entitled to a reversion of any of the
Gross or Net Settlement Fund Amount once the Effective Date of the Settlement
occurs. The Defendants shall also have no involvement in reviewing or
challenging claims.

 

17



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 18 of
31

 

ADMINISTRATION OF THE SETTLEMENT

 

13.    Any Class Member who does not submit a valid Proof of Claim will not be
entitled to receive any of the proceeds from the Net Settlement Fund Amount but
will otherwise be bound by all of the terms of this Stipulation and the
Settlement, including the terms of the Judgment to be entered in the Action and
the releases provided for herein as described in paragraph 3, and will be barred
from bringing any action against the Released Parties concerning the Settled
Claims.

 

14.    The Claims Administrator shall process the Proofs of Claim and, after
entry of the Distribution Order, distribute the Net Settlement Fund Amount to
the Authorized Claimants. Except for their obligation to pay the Settlement Fund
Amount, and to cooperate reasonably in the production of information with
respect to the identification of Class Members from Fifth Third’s shareholder
transfer records as provided herein, Defendants shall have no liability,
obligation, or responsibility for the administration of the Settlement or
disbursement of the Net Settlement Fund Amount. Plaintiffs’ Lead Counsel shall
have the right, but not the obligation, to advise the Claims Administrator to
waive what Plaintiffs’ Lead Counsel deem to be formal or technical defects in
any Proofs of Claim submitted in the interests of achieving substantial justice.

 

15.    For purposes of determining the extent, if any, to which a Class Member
shall be entitled to be treated as an “Authorized Claimant”, the following
conditions shall apply:

 

(a)      Each Class Member shall be required to submit a Proof of Claim,
supported by such documents as are designated therein, including proof of the
transactions claimed and the losses incurred thereon, or such other documents or
proof as the Claims Administrator, in its discretion may deem acceptable;

 

18



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 19 of
31

 

(b)      All Proofs of Claim must be submitted by the date specified in the
Notice unless such period is extended by Order of the Court. Any Class Member
who fails to submit a Proof of Claim by such date shall be forever barred from
receiving any payment pursuant to this Stipulation (unless, by Order of the
Court, a later submitted Proof of Claim by such Class Member is approved), but
shall in all other respects be bound by all of the terms of this Stipulation and
the Settlement including the terms of the Judgment to be entered in the Action
and the releases provided for herein, and will be barred from bringing any
action against the Released Parties concerning the Settled Claims. Provided that
it is received before the motion for the Distribution Order is filed, a Proof of
Claim shall be deemed to have been submitted when posted, if received with a
postmark indicated on the envelope and if mailed by first-class mail and
addressed in accordance with the instructions thereon. In all other cases, the
Proof of Claim shall be deemed to have been submitted when actually received by
the Claims Administrator;

 

(c)      Each Proof of Claim shall be submitted to and reviewed by the Claims
Administrator, who shall determine in accordance with this Stipulation and the
approved Plan of Allocation the extent, if any, to which each claim shall be
allowed, subject to review by the Court pursuant to subparagraph (e) below;

 

(d)      Proofs of Claim that do not meet the submission requirements may be
rejected. Prior to rejection of a Proof of Claim, the Claims Administrator shall
communicate with the Claimant in order to remedy the curable deficiencies in the
Proofs of Claim submitted. The Claims Administrator shall notify, in a timely
fashion and in writing, all Claimants whose Proofs of Claim they propose to
reject in whole or in part, setting forth the reasons therefor, and shall
indicate in such notice that the Claimant whose claim is to be rejected has the
right to a review by the Court if the Claimant so desires and complies with the
requirements of subparagraph (e) below;

 

19



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 20 of
31

 

(e)      If any Claimant whose claim has been rejected in whole or in part
desires to contest such rejection, the Claimant must, within twenty (20) days
after the date of mailing of the notice required in subparagraph (d) above,
serve upon the Claims Administrator a notice and statement of reasons indicating
the Claimant’s grounds for contesting the rejection along with any supporting
documentation, and requesting a review thereof by the Court. If a dispute
concerning a claim cannot be otherwise resolved, Plaintiffs’ Lead Counsel shall
thereafter present the request for review to the Court; and

 

(f)      The administrative determinations of the Claims Administrator accepting
and rejecting claims shall be presented to the Court, on notice to Defendants’
Counsel, for approval by the Court in the Distribution Order.

 

16.    Each Claimant shall be deemed to have submitted to the jurisdiction of
the Court with respect to the Claimant’s claim, and the claim will be subject to
investigation and discovery under the Federal Rules of Civil Procedure, provided
that such investigation and discovery shall be limited to that Claimant’s status
as a Class Member and the validity and amount of the Claimant’s claim. No
discovery shall be allowed on the merits of the Action or Settlement in
connection with processing of the Proofs of Claim.

 

17.    Payment pursuant to this Stipulation shall be deemed final and conclusive
against all Class Members. All Class Members whose claims are not approved by
the Court shall be barred from participating in distributions from the Net
Settlement Fund Amount, but otherwise shall be bound by all of the terms of this
Stipulation and the Settlement, including the terms of the Judgment to be
entered in the Action and the releases provided for herein, and will be barred
from bringing any action against the Released Parties concerning the Settled
Claims.

 

20



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 21 of
31

 

18.    All proceedings with respect to the administration, processing, and
determination of claims described by paragraph 15 of this Stipulation and the
determination of all controversies relating thereto, including disputed
questions of law and fact with respect to the validity of claims, shall be
subject to the jurisdiction of the Court.

 

19.    The Net Settlement Fund Amount shall be distributed to Authorized
Claimants by the Claims Administrator only after the Effective Date and after:
(i) all Claims have been processed, and all Claimants whose Claims have been
rejected or disallowed, in whole or in part, have been notified and provided the
opportunity to be heard concerning such rejection or disallowance; (ii) all
objections with respect to all rejected or disallowed claims have been resolved
by the Court, and all appeals therefrom have been resolved or the time therefor
has expired; (iii) all matters with respect to attorneys ’ fees, costs, and
disbursements have been resolved by the Court, all appeals therefrom have been
resolved or the time therefor has expired; and (iv) all costs of administration
have been paid or an escrow provided.

 

TERMS OF ORDER FOR NOTICE AND HEARING

 

20.    Promptly after this Stipulation has been fully executed, Plaintiffs’
Counsel and Defendants’ Counsel jointly shall apply to the Court for entry of
the Preliminary Approval Order, substantially in the form annexed hereto as
Exhibit A.

 

TERMS OF ORDER AND FINAL JUDGMENT

 

21.    If the Settlement contemplated by this Stipulation is approved by the
Court, counsel for the parties shall request that the Court enter an Order and
Final Judgment substantially in the form annexed hereto as Exhibit B.

 

21



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 22 of
31

 

SUPPLEMENTAL AGREEMENT

 

22.    Simultaneously herewith, Plaintiffs’ Lead Counsel and Defendants’ Counsel
are executing a “Supplemental Agreement” setting forth certain conditions under
which this Settlement may be terminated by Defendants if potential Class Members
who purchased in excess of a certain number of shares of Fifth Third Bancorp
common stock traded during the Class Period exclude themselves from the Class.
The Supplemental Agreement shall not be filed prior to the Settlement Fairness
Hearing unless a dispute arises as to its terms. In the event of a termination
of this Settlement pursuant to the Supplemental Agreement, this Stipulation
shall become null and void and of no further force and effect and the provisions
of paragraph 24 shall apply. Notwithstanding the foregoing, the Stipulation
shall not become null and void as a result of the election by the Defendants to
exercise their option to withdraw from the Stipulation pursuant to the
Supplemental Agreement until the conditions set forth in the Supplemental
Agreement have been satisfied.

 

WAIVER OR TERMINATION

 

23.    Defendants’ Counsel or Plaintiffs’ Lead Counsel shall have the right to
terminate the Settlement and this Stipulation by providing written notice of
their election to do so (“Termination Notice”) to all other parties hereto
within thirty (30) days of: (a) the Court’s declining to enter the Preliminary
Approval Order in any material respect; (b) the Court’s refusal to approve this
Stipulation or any material part of it; (c) the Court’s declining to enter the
Order and Final Judgment in any material respect; (d) the date upon which the
Order and Final Judgment is modified or reversed in any material respect by the
Court of Appeals or the Supreme Court; or (e) the date upon which an Alternative
Judgment is modified or reversed in any material respect by the Court of Appeals
or the Supreme Court.

 

22



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 23 of
31

 

24.    Except as otherwise provided herein, in the event the Settlement is
terminated or fails to become effective for any reason, then the parties to this
Stipulation shall be deemed to have reverted to their respective status in the
Action immediately prior to the execution of this Stipulation and, except as
otherwise expressly provided, the parties shall proceed in all respects as if
this Stipulation and any related orders had not been entered, and any portion of
the Settlement Fund Amount previously paid by Defendants, together with any
interest earned thereon, less any Taxes due with respect to such income, and
less costs of administration and notice actually incurred and paid or payable
from the Settlement Fund Amount shall be returned to the persons paying the same
in proportion to their respective payments described in paragraph 4. Any
deduction of Taxes or costs from the Settlement Fund Amount shall be made on a
pro rata basis between the Fifth Third Defendants and Deloitte, i.e., 98.24% of
any Taxes or costs shall be deducted from the Fifth Third Settlement Fund Amount
and 1.76% of any Taxes or costs shall be deducted from the Deloitte Settlement
Fund Amount.

 

NO ADMISSION OF WRONGDOING

 

25.    This Stipulation, whether or not consummated, and any proceedings taken
pursuant to it:

 

(a)      shall not be offered or received against the Defendants as evidence of
or construed as or deemed to be evidence of any presumption, concession, or
admission by any of the Defendants with respect to the truth of any fact alleged
by any of the plaintiffs or the validity of any claim that has been or could
have been asserted in the Action or in any litigation, or the deficiency of any
defense that has been or could have been asserted in the Action or in any
litigation, or of any liability, negligence, fault, or wrongdoing of the
Defendants;

 

23



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 24 of
31

 

(b)      shall not be offered or received against the Defendants as evidence of
a presumption, concession or admission of any fault, misrepresentation or
omission with respect to any statement or written document approved or made by
any Defendant;

 

(c)      shall not be offered or received against the Defendants as evidence of
a presumption, concession or admission with respect to any liability,
negligence, fault or wrongdoing, or in any way referred to for any other reason
as against any of the Defendants, in any other civil, criminal or administrative
action or proceeding, other than such proceedings as may be necessary to
effectuate the provisions of this Stipulation; provided, however, that if this
Stipulation is approved by the Court, Defendants may refer to it to effectuate
the liability protection granted them hereunder;

 

(d)      shall not be construed against the Defendants as an admission or
concession that the consideration to be given hereunder represents the amount
which could be or would have been recovered after trial; and

 

(e)      shall not be construed as or received in evidence as an admission,
concession or presumption against Plaintiffs or any of the Class Members that
any of their claims are without merit, or that any defenses asserted by the
Defendants have any merit, or that damages recoverable under the Complaint would
not have exceeded the Gross Settlement Fund Amount.

 

MISCELLANEOUS PROVISIONS

 

26.    All of the exhibits attached hereto are hereby incorporated by reference
as though fully set forth herein.

 

27.    Each Defendant contributing to the Settlement Fund Amount warrants as to
himself, herself or itself that, as to the payments made by or on behalf of him,
her or it, at the time of such payment that the Defendant made or caused to be
made pursuant to paragraph 4

 

24



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 25 of
31

 

above, he, she or it was not insolvent nor did nor will the payment required to
be made by or on behalf of him, her or it render such Defendant insolvent within
the meaning of and/or for the purposes of the United States Bankruptcy Code,
including §§ 101 and 547 thereof. This warranty is made by each such Defendant
and not by such Defendant ’s Counsel.

 

28.    If a case is commenced in respect of any Defendant contributing to the
Settlement Fund Amount (or any insurer contributing funds to the Cash Settlement
Fund Amount on behalf of any Defendant) under Title 11 of the United States Code
(Bankruptcy), or a trustee, receiver or conservator is appointed under any
similar law, and in the event of the entry of a final order of a court of
competent jurisdiction determining the transfer of money to the Gross Settlement
Fund Amount or any portion thereof by or on behalf of such Defendant to be a
preference, voidable transfer, fraudulent transfer or similar transaction and
any portion thereof is required to be returned, and such amount is not promptly
deposited to the Gross Settlement Fund Amount by other Defendants, then, at the
election of Plaintiffs’ Lead Counsel, the parties shall jointly move the Court
to vacate and set aside the releases given and Judgment entered in favor of the
Defendants pursuant to this Stipulation, which releases and Judgment shall be
null and void, and the parties shall be restored to their respective positions
in the litigation as of the date a day prior to the date of this Stipulation and
any cash amounts in the Gross Settlement Fund Amount shall be returned as
provided in paragraph 24 above.

 

29.    The parties to this Stipulation intend the Settlement to be a final and
complete resolution of all disputes asserted or which could be asserted by the
Class Members against the Released Parties with respect to the Settled Claims.
Accordingly, Plaintiffs and Defendants agree not to assert in any forum that the
litigation was brought by Plaintiffs or defended by Defendants in bad faith or
without a reasonable basis. The parties hereto shall assert no claims of any
violation of Rule 11 of the Federal Rules of Civil Procedure relating to the
prosecution,

 

25



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 26 of
31

 

defense, or settlement of the Action. The parties agree that the amount paid and
the other terms of the Settlement were negotiated at arm’s length in good faith
by the parties, and reflect a settlement that was reached voluntarily after
consultation with experienced legal counsel.

 

30.    This Stipulation may not be modified or amended, nor may any of its
provisions be waived except by a writing signed by all parties hereto or their
successors-in-interest.

 

31.    The headings herein are used for the purpose of convenience only and are
not meant to have legal effect.

 

32.    The administration and consummation of the Settlement as embodied in this
Stipulation shall be under the authority of the Court and the Court shall retain
jurisdiction for the purpose of entering Orders providing for awards of
attorneys’ fees and expenses to Plaintiffs’ Counsel, matters relating to the
administration of the Settlement, and enforcing the terms of this Stipulation.

 

33.    The waiver by one party of any breach of this Stipulation by any other
party shall not be deemed a waiver of any other prior or subsequent breach of
this Stipulation.

 

34.    This Stipulation and its exhibits constitute the entire agreement among
the parties hereto concerning the Settlement of the Action, and no
representations, warranties, or inducements have been made by any party hereto
concerning this Stipulation and its exhibits other than those contained and
memorialized in such documents.

 

35.    This Stipulation may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument provided that counsel for the parties to this Stipulation shall
exchange among themselves original signed counterparts.

 

26



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 27 of
31

 

36.    This Stipulation shall be binding upon, and inure to the benefit of, the
successors and assigns of the parties hereto.

 

37.    The construction, interpretation, operation, effect and validity of this
Stipulation, and all documents necessary to effectuate it, shall be governed by
the laws of the State of Ohio without regard to conflicts of laws, except to the
extent that federal law requires that federal law governs.

 

38.    This Stipulation shall not be construed more strictly against one party
than another merely by virtue of the fact that it, or any part of it, may have
been prepared by counsel for one of the parties, it being recognized that it is
the result of arm’s-length negotiations between the parties and all parties have
contributed substantially and materially to the preparation of this Stipulation.

 

39.    All counsel and any other person executing this Stipulation and any of
the exhibits hereto, or any related settlement documents, warrant and represent
that they have the full authority to do so and that they have the authority to
take appropriate action required or permitted to be taken pursuant to the
Stipulation to effectuate its terms.

 

40.    Plaintiffs’ Lead Counsel and Defendants’ Counsel agree to cooperate fully
with one another in seeking Court approval of the Preliminary Approval Order,
the Stipulation and the Settlement, and to promptly agree upon and execute all
such other documentation as may be reasonably required to obtain final approval
by the Court of the Settlement.

 

DATED:    March 29, 2005

 

        ANN LUGBILL            

By: 

 

    /s/ Ann Lugbill

               

    Ann Lugbill (0023632)

            2406 Auburn Avenue             Cincinnati, Ohio 45219            
Telephone: (513) 784-1280             Facsimile: (513) 784-1449            
Trial Attorney for Lead Counsel

 

27



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 28 of
31

 

    MILBERG WEISS BERSHAD
& SCHULMAN LLP    

By: 

 

    /s/ David A.P. Brower

       

    Steven G. Schulman

       

    David A.P. Brower

       

    Karen Rogers

    One Pennsylvania Plaza     New York, New York 10119-0165     Telephone:
(212) 594-5300     Facsimile: (212) 868-1229     Plaintiffs’ Lead Counsel    
DeCARLO & CONNOR, P.C.     Daniel M. Shanley     533 South Fremont Avenue    
9th Floor     Los Angeles, California 90071-1706     Telephone: (213) 488-4100  
  CAULEY BOWMAN CARNEY & WILLIAMS, LLP     J. Allen Carney     P.O. Box 25438  
  Little Rock, Arkansas 72221-5438     Telephone: (501) 312-8500     FARUQI &
FARUQI, LLP     Nadeem Faruqi     320 East 39th Street     New York, New York
10016     Telephone: (212) 983-9330     LERACH COUGHLIN STOIA GELLER    
RUDMAN & ROBBINS LLP     Darren Robbins     401 B Street, Suite 1700     San
Diego, California 92101     Telephone: (619) 231-1058     Plaintiffs’ Counsel

 

28



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 29 of
31

 

    KEATING, MUETHING & KLEKAMP PLL    

By: 

 

    /s/ Patrick F. Fischer

       

    Patrick F. Fischer (0039671)

       

    Rachael A. Rowe (0066823)

       

    Jason M. Cohen (0076081)

    1400 Provident Tower     One East Fourth Street     Cincinnati, Ohio
45202-3752     Telephone: (513) 579-6400     Facsimile: (513) 579-6457    
Counsel for Defendant Fifth Third Bancorp

 

   

WAITE, SCHNEIDER, BAYLESS & CHESLEY

CO., L.P.A.

   

By: 

 

    /s/ Stanley M. Chesley, Jr.

       

    Stanley M. Chesley, Jr.

       

    James R. Cummins

    1513 Fourth & Vine Tower     One West Fourth Street     Cincinnati, Ohio
45202     Telephone: (513) 621-0267     Facsimile: (513) 381-2375     Of Counsel
for Defendant Fifth Third Bancorp

 

29



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 30 of
31

 

    VORYS, SATER, SEYMOUR AND PEASE LLP    

By: 

 

    /s/ Glen V. Whitaker

       

    Glen V. Whitaker (0018169)

       

    Victor A. Walton, Jr. (0055241)

       

    Jeffrey A. Miller (0068815)

       

    Michael J. Bronson (0074448)

    Suite 2000, Atrium Two     221 East Fourth Street     Cincinnati, Ohio
45201-0236     Telephone: (513) 723-4000     Facsimile: (513) 723-4056    
Counsel for Individual Defendants George A. Schaefer, Jr., Neal E. Arnold, and
David J. DeBrunner

 

    BIESER, GREER & LANDIS LLP    

By: 

 

    /s/ James H. Greer

       

    David C. Greer (0009090)

       

    James H. Greer (0046555)

    400 National City Center     6 North Main Street     Dayton, Ohio 45402    
Telephone: (937) 223-3277     Facsimile: (937) 223-6339     Counsel for
Defendant Deloitte & Touche LLP

 

30



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 85-1      Filed 03/31/2005      Page 31 of
31

 

    SIDLEY AUSTIN BROWN & WOOD LLP    

By: 

 

    /s/ David A. Gordon

       

    William F. Lloyd

       

    Jeffrey R. Tone

       

    David A. Gordon

    Bank One Plaza     10 South Dearborn Street     Chicago, Illinois 60603    
Telephone: (312) 853-7000     Facsimile: (312) 853-7036     Counsel for
Defendant Deloitte & Touche LLP

 

31